Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 1 of 18 PageID #:
                                    2006
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 2 of 18 PageID #:
                                    2007
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 3 of 18 PageID #:
                                    2008
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 4 of 18 PageID #:
                                    2009
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 5 of 18 PageID #:
                                    2010
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 6 of 18 PageID #:
                                    2011
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 7 of 18 PageID #:
                                    2012
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 8 of 18 PageID #:
                                    2013
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 9 of 18 PageID #:
                                    2014
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 10 of 18 PageID #:
                                    2015
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 11 of 18 PageID #:
                                    2016
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 12 of 18 PageID #:
                                    2017
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 13 of 18 PageID #:
                                    2018
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 14 of 18 PageID #:
                                    2019
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 15 of 18 PageID #:
                                    2020
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 16 of 18 PageID #:
                                    2021
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 17 of 18 PageID #:
                                    2022
Case 2:19-cv-00040-JRG-RSP Document 135-1 Filed 09/13/19 Page 18 of 18 PageID #:
                                    2023
